Case 3:18-cv-00863-BJD-JRK Document 38 Filed 07/23/19 Page 1 of 5 PageID 459




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


  EQUAL EMPLOYMENT                                       Case No. 3:18-CV-000863-BJD-JRK
  OPPORTUNITY COMMISSION,

                        Plaintiff,

  JOHN SUMNER,

                       Plaintiff-Intervenor,

                     -against-

  PACIFIC SUNWEAR OF CALIFORNIA,
  LLC,

                        Defendant.


       JOINT MOTION FOR APPROVAL AND ENTRY OF CONSENT DECREE

         Pursuant to Fed. R. Civ. P. 7(b)(1) and 65(d), Plaintiff, Equal Employment

  Opportunity Commission (“EEOC”), and Defendant, Pacific Sunwear of California, LLC

  (“PacSun”), respectfully and jointly request that the Court approve and enter the attached

  Consent Decree.

         1.     EEOC is the federal agency responsible for enforcing federal laws prohibiting

  employment discrimination, including the Americans with Disabilities Act, as amended

  (“ADA”).

         2.     EEOC filed this action on July 10, 2018 alleging that PacSun violated the

  ADA by discriminating against Charging Party, Intervenor-Plaintiff John Sumner

  (“Sumner”) by failing to hire him on the basis of disability and utilized walking and/or the
Case 3:18-cv-00863-BJD-JRK Document 38 Filed 07/23/19 Page 2 of 5 PageID 460




      absence of a wheelchair as a qualification standard and/or selection criteria for hire. EEOC

      further alleged that PacSun failed to make and preserve records. Dkt. No. 1.

             3.      PacSun filed an Answer and Affirmative Defenses on September 6, 2018. Dkt.

      No. 6. PacSun denies the allegations asserted in the Complaint and maintains that it violated

      no law with respect to Mr. Sumner.

             4.      As a result of having engaged in comprehensive settlement negotiations,

      EEOC and PacSun have agreed to resolve this action in the terms reflected in the attached

      Consent Decree. See Exhibit A, attached hereto.1

             5.      The Parties request that the Court approve and execute the attached Consent

      Decree. The Consent Decree conforms to Fed. R. Civ. P. 65(d) in that it states the reasons

      why it is issued, provides specific terms that the Parties must comply with, and describes in

      detail the acts restrained and required.

             6.      Finally, the Court’s entry of the Consent Decree will resolve all claims

      asserted by EEOC in their entirety.

             7.      The Parties request that the Court administratively close this case and retain

      jurisdiction to enforce the terms of the Consent Decree. Each party has agreed to bear their

      own attorneys’ fees and costs incurred in this matter.

             WHEREFORE, for the foregoing reasons, the Parties respectfully request that this

      Court grant this Joint Motion for Approval of Consent Decree and execute the attached

      Consent Decree, administratively close this action, retain jurisdiction to enforce the terms of

      the Consent Decree, and enter any and all further relief this Court deems equitable and just.



  1
   Although Mr. Sumner is not a party to the Consent Decree entered into between EEOC and Defendant, the
  parties anticipate that he will soon file separate submissions to effectuate the dismissal of his independent claims.
                                                           2
Case 3:18-cv-00863-BJD-JRK Document 38 Filed 07/23/19 Page 3 of 5 PageID 461




   Dated this 23rd day of July, 2019


                                  Respectfully submitted,


  Attorneys for Plaintiff EEOC              Attorneys for Defendant


  /s/ Robert L. Adler                       /s/ Nancy Johnson
  ROBERT L. ADLER                           NANCY JOHNSON
  Trial Counsel                             Trial Counsel
  Florida Bar No. 1004597                   Florida Bar No. 597562
  Robert.Adler@eeoc.gov                     NAJohnson@littler.com

  KIMBERLY A. CRUZ                          LITTLER MENDELSON P.C.
  Supervisory Trial Attorney                111 North Magnolia Avenue
  Kimberly.Cruz@eeoc.gov                    Suite 1250
                                            Orlando, Florida 32801
  U.S. EQUAL EMPLOYMENT                     Tel.: (407) 393-2925
  OPPORTUNITY COMMISSION                    Fax: (407) 625-9842
  Miami District Office
  Miami Tower
  100 S.E. 2nd Street
  Suite 1500
  Miami, Florida 33131
  Tel.: (305) 808-1790
  Fax: (305) 808-1835




                                              3
Case 3:18-cv-00863-BJD-JRK Document 38 Filed 07/23/19 Page 4 of 5 PageID 462




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 23, 2019, the foregoing is being served on all

  counsel identified on the attached Service List by email pursuant to agreement of all parties.



                                                       Robert L. Adler
                                                       ROBERT L. ADLER




                                                 4
Case 3:18-cv-00863-BJD-JRK Document 38 Filed 07/23/19 Page 5 of 5 PageID 463




                                       SERVICE LIST
  Kimberly Doud, Esq.
  Jeffrey Jones, Esq.
  Kevin Kraham, Esq. (admitted pro hac vice)
  Nancy Johnson, Esq.
  Attorneys for Defendant

  Lisa DiFranza, Esq.
  Attorneys for Plaintiff-Intervenor




                                               5
